Citation Nr: 1804838	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-15 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic lumbar strain.

2.  Entitlement to service connection for a right middle finger disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to a total disability evaluation based on individual employability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2001 to December 2003, with an additional period of National Guard service.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to an increased rating for chronic lumbar strain and entitlement to service connection for a right middle finger disability and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran submitted a written statement withdrawing his appeal of the issue of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to TDIU have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  An appeal withdrawal is effective when it is received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).

The Veteran, through his representative, submitted a written statement in July 2017 asking that his request for unemployability be removed from his current appeal.  On the same date, the Veteran sent an email asking to drop the individual unemployability appeal.  The Veteran subsequently called the RO and asked to remove TDIU from his current appeal.  As the Veteran submitted a written statement prior to the issuance of a final decision by the Board, his withdrawal is effective.  Thus, there are effectively no longer any remaining allegations of error of fact or law concerning the issue on appeal.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to TDIU.


ORDER

The appeal of the issue of entitlement to TDIU is dismissed


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran was provided a VA examination to evaluate the severity of his chronic lumbar strain in March 2016.  In July 2016, the United States Court of Appeals for Veterans Claims issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires VA joint examinations to include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board finds that the March 2016 VA examination did not meet the Correia requirements.  Specifically, the examiner did not address whether the range of motion testing was conducted on active or passive motion and in weight-bearing and nonweight-bearing.  As the examination does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to adjudicate the issue on appeal.  The Board further notes that while pain is noted on motion, the examiner does not specify at which point during the range of motions does pain manifest.  This is an important finding to properly determine functional loss.

A VA examination was provided in November 2012 that evaluated the Veteran's right middle finger disability.  The examiner noted the Veteran's in-service injury from a machine gun falling on his hand and his reports of persistent pain since that injury.  However, the examiner found that the Veteran's disability was less likely than not caused by service, noting that while the service treatment records (STRs) showed a complaint of right finger swelling, there was no indication of chronic complaints about the right hand or fingers.  In an addendum dated December 2012, the examiner further noted that while the C-file shows injury to the right middle finger in August 2003, there was no evidence of chronicity related to the in service injury, and therefore it is less likely than not that there was a direct or secondary relation to service.  An opinion based on the absence of a disability in service, as this one, is inadequate and therefore a new opinion is needed.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, the Board notes that the December 2012 examiner appears to ignore the Veteran's complaints of continued pain on his right hand since the injury. 

The November 2012 examiner also examined the Veteran's left ankle disability and provided a medical opinion.  The examiner noted the Veteran's reports of a left ankle sprain in service and persistent pain since that injury.  The examiner concluded that the disability was less than likely caused by service as service treatment records showed one complaint of left ankle pain in service and there were no further notes to indicate chronic sequelea.  The Board notes, however, that the Veteran's STRs document treatment for left ankle injury both in December 2002 and in May 2003.  Moreover, as noted, the Veteran has reported persistent pain since the injury.  The Board therefore finds the examiner's opinion to be inadequate as it is based upon an inaccurate factual premise.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the issue on appeal.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran's VA treatment records from August 2017 indicate that an MRI of the Veteran's right middle finger and left ankle was ordered, but the results of that testing have not yet been associated with the claim file.  Any outstanding VA treatment records should be obtained and associated with the claim file on remand.

The record also contains a Department of Defense inquiry which shows that in addition to his active duty service, the Veteran served in the Army National Guard from April 2007 to August 2007 and was discharged under honorable conditions.  However, the Board's review indicates that there are currently no personnel or medical records from this period of service associated with the claim file.  As they may contain information pertinent to the issues of service connection on appeal, those records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including results of the MRI ordered in August 2017 if available, and associate them with the claim file.  Any efforts to obtain the records must be clearly documented in the claim file.

2.  Request the Veteran's outstanding service personnel and treatment records, including any records from his Army National Guard service in April 2007 through August 2007.  All attempts to obtain such records should be clearly documented in the claim file.  If it is determined that those records do not exist or are otherwise unavailable, a formal finding of unavailability should be made and associated with the claim file.  

3.  After completion of the foregoing development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his chronic lumbar strain.  All necessary studies and tests should be conducted.  

Range of motion testing should be accomplished.  The examiner must test and record the results of range of motion testing for pain (note where pain starts), in both active and passive motion, and in weight-bearing and nonweight-bearing.  If any of the testing cannot be accomplished, the examiner should specifically indicate that such testing cannot be done and why.

The examiner should also express an opinion regarding whether there would be additional functional impairment on repeated use or during flare-ups and assess that impairment in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must explain why.

4.  After the development in (1) and (2) above, schedule the Veteran for an appropriate VA examination, to determine the etiology of any current right middle finger disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

For any current right middle finger disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

5.  After the development in (1) and (2) above, schedule the Veteran for an appropriate VA examination, to determine the etiology of any current left ankle disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

For any current left ankle disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

6.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

7.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


